

Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Agreement is between John Rex (“Executive”) and United HealthCare Services,
Inc. (“UnitedHealth Group”), and is effective as of the last date executed below
(the “Effective Date”). This Agreement’s purposes are to set forth certain terms
of Executive’s employment by UnitedHealth Group or one of its affiliates and to
protect UnitedHealth Group’s knowledge, expertise, customer relationships, and
confidential information. Unless the context otherwise requires, “UnitedHealth
Group” includes all its affiliated entities.    This Agreement amends and
restates the Employment Agreements between Executive and UnitedHealth Group
previously executed by Executive on February 9, 2012, and March 26, 2015, and is
effective as of the Effective Date.
1.    Employment and Duties.
A.
Employment.    UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

B.
Title and Duties. Executive will be employed as the Chief Financial Officer,
UnitedHealth Group. Executive will perform such duties, and exercise such
supervision and control, as are commonly associated with Executive’s position,
as well as perform such other duties as are reasonably assigned to Executive.
Executive will devote substantially all of Executive’s business time and energy
to Executive’s duties. Executive will maintain operations in Executive’s area of
responsibility, and make every reasonable effort to ensure that the employees
within that area of responsibility act, in compliance with applicable law and
UnitedHealth Group’s Code of Conduct, as amended from time to time. Executive is
subject to all of UnitedHealth Group’s employment policies and procedures
(except as specifically superseded by this Agreement).

2.     Compensation and Benefits.
A.
Base Salary. Effective June 7, 2016, Executive’s base salary will be $800,000
less applicable withholdings and deductions, payable according to UnitedHealth
Group’s regular payroll schedule. Periodic increases to Executive’s base salary
may be made in UnitedHealth Group’s sole discretion.

B.
Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
annual target bonus potential will be 115% of annual base salary, subject to
periodic adjustments in UnitedHealth Group’s discretion.





--------------------------------------------------------------------------------





C.
Employee Benefits. Executive will be eligible to participate in UnitedHealth
Group’s employee welfare, retirement, and other benefit plans on the same basis
as other similarly situated executives, in accordance with the terms of the
plans. Executive will be eligible for Paid Time Off in accordance with
UnitedHealth Group’s policies. UnitedHealth Group reserves the right to amend or
discontinue any plan or policy at any time in its sole discretion. In addition
to the Company’s generally available benefits, UnitedHealth Group shall provide
Executive, at UnitedHealth Group’s expense during the term of Executive’s
employment, a $2 million face value term life insurance policy and a long term
disability policy which covers 60% of base salary in the event of a qualifying
long term disability, subject to the policy terms.

3.     Termination of Employment.
A.
By Mutual Agreement. The parties may terminate Executive’s employment at any
time by mutual agreement.



B.
By UnitedHealth Group without Cause. UnitedHealth Group may terminate
Executive’s employment without Cause upon 90 days’ prior written notice;
provided, however, that if UnitedHealth Group terminates Executive’s employment
without Cause, or if Executive terminates Executive’s employment for Good Reason
(defined below), UnitedHealth Group will offer Executive the option to remain
employed by UnitedHealth Group in an advisory capacity (at Executive’s
then-current base salary and annual target bonus) for one year following the
notice of termination.



C.
By UnitedHealth Group with Cause. UnitedHealth Group may terminate Executive’s
employment at any time for Cause. “Cause” means Executive’s (a) material failure
to follow UnitedHealth Group’s reasonable direction or to perform any duties
reasonably required on material matters, (b) material violation of, or failure
to act upon or report known or suspected violations of, UnitedHealth Group’s
Code of Conduct, as amended from time to time, (c) conviction of any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Executive’s employment, (e) material breach of this Agreement, or (f) conduct
that is materially detrimental to UnitedHealth Group’s interests. UnitedHealth
Group will, within 120 days of discovery of the conduct, give Executive written
notice specifying the conduct constituting Cause in reasonable detail and
Executive will have 60 days to remedy such conduct, if such conduct is
reasonably capable of being remedied. In any instance where the Company may have
grounds for Cause, failure by the Company to provide written notice of the



2

--------------------------------------------------------------------------------





grounds for Cause within 120 days of discovery shall be a waiver of its right to
assert the subject conduct as a basis for termination for Cause.


D.
By Executive without Good Reason. Executive may terminate Executive’s employment
at any time for any reason, including due to Executive’s retirement.



E.
By Executive for Good Reason. Executive may terminate Executive’s employment for
Good Reason, as defined below. Executive must give UnitedHealth Group written
notice specifying in reasonable detail the circumstances constituting Good
Reason, within 120 days of becoming aware of such circumstances, or such
circumstances will not constitute Good Reason. If the circumstances constituting
Good Reason are reasonably capable of being remedied, UnitedHealth Group will
have 60 days to remedy such circumstances. “Good Reason” will exist if
UnitedHealth Group takes any of the following actions, without Executive’s
consent: (a) reduces Executive’s base salary or target bonus percentage other
than in connection with a general reduction affecting a group of employees; (b)
moves Executive’s primary work location more than 50 miles; (c) makes changes
that substantially diminish Executive’s duties or responsibilities; (d) makes
changes resulting in Executive’s no longer serving as both Chief Financial
Officer, UnitedHealth Group and serving as a member of the Office of the CEO,
UnitedHealth Group; or (e) changes the Executive’s reporting relationship.

    
F.
Due to Executive’s Death or Disability. Executive’s employment will terminate
automatically if Executive dies, effective as of the date of Executive’s death.
UnitedHealth Group may terminate Executive’s employment due to Executive’s
disability that renders Executive incapable of performing the essential
functions of Executive’s job, with or without reasonable accommodation.
Executive will not be entitled to Severance Benefits under Section 4 in the
event of termination due to Executive’s death or disability.

4.
Severance Benefits.

A.
Circumstances under Which Severance Benefits Payable. Executive will be entitled
to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. Whether Executive has had a termination of employment will be determined
in a manner consistent with the definition of “Separation from Service” under
Section 409A of the Internal Revenue Code of 1986 and its accompanying
regulations (“Section 409A”) and will be referred to herein as a “Termination.”
For purposes of this Agreement, Executive will be considered to have experienced
a Termination as of the date that the facts and circumstances indicate that it
is reasonably anticipated that Executive will provide no further services after
such date



3

--------------------------------------------------------------------------------





or that the level of bona fide services that Executive is expected to perform
permanently decreases to no more than 20% of the average level of bona fide
services that Executive performed over the immediately preceding 36-month period
In consideration of the Severance Benefits in this Agreement, Executive waives
any payments or benefits to which Executive otherwise might be or become
entitled under any UnitedHealth Group severance plan or program.
B.
Severance Benefits. Subject to Section 4.C, Executive shall be entitled to the
following Severance Benefits if Executive experiences a Termination under the
circumstances described in Section 4.A above:

(i) Two times Executive’s annualized base salary as of Executive’s Termination.
(ii) An amount equal to the aggregate bonus or incentive compensation paid or
payable to Executive for the two most recent calendar years prior to Termination
(excluding equity-related awards, payments under any long-term incentive or
similar benefit plan, or any special or one-time bonus or incentive compensation
payments); provided, however, that if Termination occurs within two years
following the Effective Date, the amount payable under this paragraph will be
two times Executive’s annual target incentive set out in Section 2.B..
(iii) a $12,000 lump sum payment, minus applicable deductions, to offset costs
of COBRA, which amount will be paid within 60 days following Termination.
(iv) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.
The Severance Benefits in Sections 4.B.(i)-(ii) will be paid out, minus
applicable deductions, including deductions for tax withholding, in equal
bi-weekly payments on the regular payroll cycle over the 24-month period
following Executive’s Termination. Commencement of payments shall begin on the
first payroll date that is at least 60 days after the date of Executive’s
Termination (the “Starting Date”), provided that Executive has satisfied the
requirement in Section 4.C. The first payment on the Starting Date shall include
those payments that would have been previously paid if the payments of the
severance compensation had begun on the first payroll date following the date of
Executive’s Termination. Executive’s entitlement to the payments of the
severance compensation described in Sections 4.B(i)-(ii) shall be treated as the
entitlement to a series of separate payments for purposes of Section 409A.
If Executive is a “Specified Employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by UnitedHealth Group) at the time of
Executive’s Termination and any amount that would be paid to Executive during
the six-month period following Termination constitutes “Deferred Compensation”


4

--------------------------------------------------------------------------------





(within the meaning of Section 409A), such amount shall not be paid to Executive
until the later of (i) six months after the date of Executive’s Termination, and
(ii) the payment date or commencement date specified in this Agreement for such
payment(s). On the first regular payroll date following the expiration of such
six-month period (or if Executive dies during the six-month period, the first
payroll date following the death), all payments that were delayed pursuant to
the preceding sentence shall be paid to Executive in a single lump sum and
thereafter all payments shall be made as if there had been no such delay. All
Severance Benefits described in Section 4.B shall be paid by, and no further
severance compensation shall be paid or payable after, December 31 of the second
calendar year following the year in which Executive’s Termination occurs.
C.
Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must timely sign a separation agreement
and release of claims substantially in the form provided to Executive prior to
the Effective Date. UnitedHealth Group shall provide to Executive a form of
separation agreement and release of claims no later than three (3) days
following Executive’s date of Termination. If Executive does not timely execute
and deliver to UnitedHealth Group such separation agreement and release, or if
Executive does so, but then revokes it if permitted by and within the time
required by applicable law, UnitedHealth Group will have no obligation to pay
severance compensation to Executive.

5.
Property Rights, Confidentiality, Non-Disparagement, and Restrictive Covenants.

A.
UnitedHealth Group’s Property.

i.
Assignment of Property Rights. Executive must promptly disclose in writing to
UnitedHealth Group all inventions, discoveries, processes, procedures, methods
and works of authorship, whether or not patentable or copyrightable, that
Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

ii.
No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other



5

--------------------------------------------------------------------------------





property, in either original or duplicate form, except as necessary in the
ordinary course of UnitedHealth Group’s business.
iii.
Return of Property. Executive must immediately deliver to UnitedHealth Group,
upon termination of employment, or at any other time at UnitedHealth Group’s
request, all UnitedHealth Group property, including records, documents, data,
and equipment, and all copies of any such property, including any records or
data Executive prepared during employment.

B.
Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) in the course of Executive’s employment. Examples of Confidential
Information include: inventions; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and other
information which is not generally available to the public. Executive agrees not
to disclose or use Confidential Information, either during or after Executive’s
employment with UnitedHealth Group, except as necessary to perform Executive’s
UnitedHealth Group duties or as UnitedHealth Group may consent in writing.

C.
Non-Disparagement. Executive agrees not to criticize, make any negative comments
about or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers or agents. The
foregoing shall not prohibit Executive from making statements or disclosures
required under applicable law.

D.
Restrictive Covenants. Executive agrees to the restrictive covenants in this
Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he/she will not, without UnitedHealth Group's prior
written consent, directly or indirectly, for Executive or for any other person
or entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity,
engage in any of the following activities:    

i.
Non-Solicitation. Executive will not:

(a)
Solicit any business competitive with UnitedHealth Group from any person or
entity who: (1) was a UnitedHealth Group provider or customer within the 12
months before Executive’s employment



6

--------------------------------------------------------------------------------





termination and with whom Executive had contact regarding UnitedHealth Group’s
activity, products or services, or for whom Executive provided services or
supervised employees who provided those services, or about whom Executive
learned Confidential Information during employment related to UnitedHealth
Group’s provision of products and services to such person or entity, or (2) was
a prospective provider or customer UnitedHealth Group solicited within the 12
months before Executive’s employment termination and with whom Executive had
contact for the purposes of soliciting the person or entity to become a provider
or customer of UnitedHealth Group, or supervised employees who had those
contacts, or about whom Executive learned Confidential Information during
employment related to UnitedHealth Group’s provision of products and services to
such person or entity;
(b)
Raid, hire, employ, recruit or solicit any UnitedHealth Group employee or
consultant who possesses Confidential Information of UnitedHealth Group to leave
UnitedHealth Group to join a competitor;

(c)
Induce or influence any UnitedHealth Group employee, consultant, or provider who
possesses Confidential Information of UnitedHealth Group to terminate his, her
or its employment or other relationship with UnitedHealth Group; or

(d)
Assist anyone in any of the activities listed above.

ii.
Non-Competition. Executive will not:

(a)
Engage in or participate in any activity that competes, directly or indirectly,
with any UnitedHealth Group activity, product or service that Executive engaged
in, participated in, or had Confidential Information about during Executive’s
last 36 months of employment with UnitedHealth Group; or

(b)
Assist anyone in any of the activities listed above.

This Section 5.D.ii. will not prohibit Executive from being employed by, working
as a consultant to, serving on the board of, or being an owner, partner or
investor in any financial services or investment-related firm (e.g., private
equity, venture capital, or investment banking).


7

--------------------------------------------------------------------------------





iii.
Because UnitedHealth Group’s business competes on a nationwide basis, the
Executive’s obligations under this “Restrictive Covenants” section shall apply
on a nationwide basis anywhere in the United States.

iv.
To the extent Executive and UnitedHealth Group agree at any time to enter into
separate agreements containing restrictive covenants with different or
inconsistent terms than those contained herein, Executive and UnitedHealth Group
acknowledge and agree that such different or inconsistent terms shall not in any
way affect or have relevance to the Restrictive Covenants contained herein.

Executive agrees that the provisions of this Section 5 are reasonable and
necessary to protect the legitimate interests of UnitedHealth Group.
E.
Cooperation and Indemnification. Executive agrees to cooperate fully (i) with
UnitedHealth Group in the investigation, prosecution or defense of any potential
claims or concerns regarding UnitedHealth Group’s business about which Executive
has relevant knowledge, including by providing truthful information and
testimony as reasonably requested by UnitedHealth Group, and (ii) with all
government authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning UnitedHealth Group. UnitedHealth Group will
reimburse Executive for any reasonable travel and out-of-pocket expenses
incurred by Executive in providing such cooperation. UnitedHealth Group will
indemnify Executive, in accordance with the Minnesota Business Corporation Act,
for all claims and other covered matters arising in connection with Executive’s
employment.

F.
Injunctive Relief. Executive agrees that (a) legal remedies (money damages) for
any breach of Section 5 will be inadequate, (b) UnitedHealth Group will suffer
immediate and irreparable harm from any such breach, and (c) UnitedHealth Group
will be entitled to injunctive relief from a court in addition to any legal
remedies UnitedHealth Group may seek in arbitration. If an arbitrator or court
determines that Executive has willfully and materially breached any provision of
Section 5, Executive agrees to pay to UnitedHealth Group its reasonable costs
and attorney’s fees incurred in enforcing that provision.

6.
Miscellaneous.

A.
Tax Withholding. All compensation payable under this Agreement will be subject
to applicable tax withholding and other required or authorized deductions.



8

--------------------------------------------------------------------------------





B.
Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement to a successor or affiliate. Any successor to UnitedHealth
Group will be deemed to be UnitedHealth Group under this Agreement.

C.
Entire Agreement; Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede the terms of any stock option, restricted stock, or stock appreciation
rights plan or award.

D.
Choice of Law. Minnesota law governs this Agreement.

E.
Waivers. No party’s failure to exercise, or delay in exercising, any right or
remedy under this Agreement will be a waiver of such right or remedy, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

F.
Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Agreement is invalid or overbroad, the parties agree that the
court or arbitrator should narrow such provision so that it is enforceable or,
if narrowing is not possible or permissible, such provision should be considered
severed and the other provisions of this Agreement should be unaffected.

G.
Dispute Resolution and Remedies. Except for injunctive relief under Section 5.F,
any dispute between the parties relating to this Agreement or to Executive’s
employment will be resolved by binding arbitration under UnitedHealth Group’s
Employment Arbitration Policy, as it may be amended from time to time. The
arbitrator(s) may not vary this Agreement’s terms and must apply applicable law.

H.
Payment of Deferred Compensation - Section 409A. To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A. This Agreement shall be construed in a manner to
give effect to such intention. In no event whatsoever shall UnitedHealth Group
be liable for any tax, interest or penalties that may be imposed on Executive
under Section 409A. UnitedHealth Group shall have no obligation to indemnify or
otherwise hold Executive harmless from any such taxes, interest or penalties, or
from liability for any damages related thereto.

I.
Electronic Transmission/Counterparts. The executed version of this Agreement may
be delivered by facsimile or email, and upon receipt, such transmission shall be
deemed delivery of an original. This Agreement may be executed in two or



9

--------------------------------------------------------------------------------





more counterparts, each of which shall be deemed to be an original, and all of
which together will constitute one document.
United HealthCare Services, Inc.
 
Executive
 
 
 
 
 
 
 
 
 
 
By
/s/ D. Ellen Wilson
 
By
/s/ John Rex
 
 
 
 
 
Its
Executive Vice President, Human Capital
 
 
 
 
 
 
 
 
Date
June 7, 2016
 
Date
June 7, 2016
 
 
 
 
 
 
 
 
 
 

        














10